DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 8/19/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 41, 43-48, 50, 118, and 146-191 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Ansell et al (WO 2007/075531 hereafter Ansell) in view of Benenato et al (WO 2017/049245 A2 hereafter Benenato) and Bancel et al (WO 2013/151666 hereafter Bancell).
Ansel discloses pharmaceutical composition comprising a lipid-nanoparticles comprising compounds that meet the general formulas of la, Il and III (abstract, [age 3, lin. 10-25; page 27-45). Pages 27-32 discloses specific lipids at table 1 on page 33. Formula 1A is discloses by compound 37 when l is 3, mis 5, M1 is M’; M and M’ are both -C(O)O-; R4 is (CH2)nQ where n can be 2 and Q is a heterocycloalkyl; R2 and R3 are both C8 alkyl; and R’ is C17 alkyl. The formulation comprises PEGylated lipids as well (page 40, line. 5-10). The compounds can comprise salts and stereoisomers of the compounds (page 4, lin. 5-25). The attached mRNA can be applied to transcript a needed metabolic function (page 6, lin. 5 to page 12). These transcriptions allow for expression in the mammal or person in need thereof (page 13).
While disclose a composition comprising lipid nanoparticles and delivered MRNA along with structural, PEGylated and ionizable lipids, the reference is silent to the specific mRNA and the open  reading frame for encoding lipoprotein lipase polypeptide. The use of these compounds are known in the art as seen in the Benenato patent.
Benenato discloses a nanoparticle composition comprising a novel lipid as well as additional lipids such as phospholipids, structural lipids, and PEG lipids (abstract). The nanoparticle further comprises mRNA (abstract).  The lipids include compound 18 in the instant claims, (pg 28).  The nanoparticle composition includes a lipid component which includes one or more lipids, where the lipid component includes one or more cationic/ionizable, PEGylated, structural, or other lipids such as phospholipids (paragraph 00156). RNA includes mRNA (paragraph 00173). In one embodiment, the lipid components of the nanoparticle composition comprises from about 30 to about 60 mole % of compound of formula I, IA, II, Ia, lib, Tie, lid, or He, from about 0 to 30 mole % phospholipid, about 18.5 to about 48.5 mole % structural lipid, and about 0 to about 10 mole % of PEG lipid (paragraph 003018).
While disclose a composition comprising lipid nanoparticles and delivered MRNA along with structural, PEGylated and ionizable lipids, the reference is silent to the specific mRNA and the open  reading frame for encoding lipoprotein lipase polypeptide. The use of these compounds are known in the art as seen in the Bancel patent.
Bancel discloses a pharmaceutical formulation comprising ionizable lipids nanoparticles, and mRNA that encodes LPL (abstract). The mRNA comprises an open reading frame encoding the LPL polypeptide [Table 3 Table 6]. The lipid that encodes for SEQ ID 1 of the instant claims is disclosed as SEQ IDS Nos 1138-1143 [Table 6]. The lipid nanoparticles are formed into pharmaceutical dosage forms including intravenous administration (page 323). The release kinetics of the dosage form are completely customizable, including single dose formulation (page 267-269, 326). The lipid formulation has the same components and can be delivered in the same way as the instant invention. It would have been obvious to include the mRNA compounds of the formulation into the similarly functioning  formulation of Ansell as they solve the same problem.
Regarding the reduction of the patient's lipid levels, itis the position of the Examiner that such reductions in the patient's levels would be the result of the single dose intravenous formulation comprising the lipid nanoparticles and mRNA components. These components are present in the combination of the prior art and are prepared in the same manner, with fully optimizable formulations.
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable formulation useful in treating various metabolic conditions. It would have been obvious to include the programmable formulation of Bancel into the similarly functioning and structured formulation of Ansell as both formulations comprise similar components and solve the same problem. One of ordinary skill in the art would have been motivated to combine the prior art to form a stable intravenous formulation useful in treating metabolic conditions, including hyperlipidemia.
Response to Arguments
Applicant’s arguments with respect to claim(s) 41, 43-48, 50, 118, and 146-191have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618